Citation Nr: 0944420	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for chronic lumbar spine 
pain, evaluated as 10 percent disabling prior to July 25, 
2009, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1989.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision of the VA Regional Office (RO) 
in Nashville, Tennessee.  

The appellant was afforded a personal hearing at the RO in 
March 2008 before the undersigned Veterans Law Judge sitting 
at Nashville, Tennessee.  The transcript is of record.  

In a statement, received in October 2009, the Veteran raised 
the issues of entitlement to service connection for 
depression, hypertension, gastrointestinal-acid reflux, an 
upper intestinal condition, an enlarged prostate, ED 
(erectile dysfunction), and hearing loss.  These issues have 
not been adjudicated by the agency of original jurisdiction, 
and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 14, 2007, the Veteran's service-connected 
chronic lumbar spine pain is shown to have been productive of 
complaints of pain, and some limitation of motion, but not 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  As of July 14, 2007, the Veteran's service-connected 
chronic lumbar spine pain is shown to have been productive of 
complaints of pain, and some decreased motion, but not 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or intervertebral disc syndrome with intermittent 
relief incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  


CONCLUSIONS OF LAW

1.  Prior to July 14, 2007, the criteria for an evaluation in 
excess of 10 percent for the Veteran's service-connected 
chronic lumbar spine pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).  

2.  As of July 14, 2007, the criteria for an evaluation of 20 
percent, and no more, for the Veteran's service-connected 
chronic lumbar spine pain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that an increased rating is warranted for 
his service-connected chronic lumbar spine pain.  

The Board first notes that in October 2009, the Veteran 
submitted an October 2009 VA progress note to the Board, 
without a waiver of RO review, and that this evidence has not 
been reviewed by the RO.  However, this report merely notes 
that the Veteran brought in forms "to suggest that he has 
not been prescribed bed rest in the last 12 months (during 
the time in which he has not been working)."  This report 
does not contain any findings implicating the applicable 
criteria, and it is not material to the bases for the Board's 
decision.  Therefore, this evidence is not "pertinent" to the 
issue before the Board, as defined at 38 C.F.R. § 20.1304(c) 
(2009), and a remand for RO consideration is not required.  

In December 1987, the RO granted service connection for 
chronic lumbar spine pain, evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).   

In June 2004, the Veteran filed a claim for an increased 
rating.  In September 2004, the RO denied the claim.  The 
Veteran appealed, and in August 2009, the RO granted his 
claim to the extent that it assigned a 20 percent evaluation, 
with an effective date of July 25, 2009.  Since this increase 
did not constitute a full grant of the benefits sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical 
strain), DC 5242 (degenerative arthritis of the spine) (see 
also DC 5003), and DC 5243 (intervertebral disc syndrome) are 
all rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  The General Rating Formula provides 
that an evaluation of 40 percent is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  
The General Rating Formula provides that a 20 percent rating 
is warranted for: Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
(IDS) Based on Incapacitating Episodes provides that an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 20 percent rating is warranted for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

The Board notes that in a November 2005 decision, the RO 
granted service connection for incomplete paralysis of the 
left lower extremity, as a neurological manifestation of his 
lumbar spine disorder.  See General Rating Formula, Note 1.  

A.  Prior to July 14, 2007

A VA joints examination report, dated in July 2004, shows 
that the Veteran's lumbar spine had 75 degrees of flexion, 20 
degrees of extension, and 20 degrees of lateral flexion, 
bilaterally (there were no findings for rotation).  The 
relevant diagnosis was chronic low back pain with left-sided 
L5 radicular symptoms and weakness.  

A VA joints examination report, dated in October 2005, shows 
that the Veteran's lumbar spine had 90 degrees of flexion, 20 
degrees of extension, 30 degrees of lateral flexion 
(bilaterally), and 30 degrees of rotation (bilaterally).  The 
relevant diagnosis was chronic low back pain with left-sided 
L5 radiculopathy.  

Prior to July 14, 2007, the Board finds that a rating in 
excess of 10 percent is not warranted.  The only recorded 
ranges of motion are found in the July 2004 and October 2005 
VA examination reports, which show that the Veteran had 
forward flexion to no less than 75 degrees, and that the 
combined range of motion for the thoracolumbar spine was no 
less than 135 degrees (even when considering that the July 
2004 VA examination report did not contain any findings as to 
rotation, and only adding together the findings on forward 
flexion, extension, and lateral flexion).  There is no 
evidence to show that he has favorable ankylosis of the 
entire thoracolumbar spine.  Nor is the evidence sufficient 
to show that he has muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  In 
this regard, the July 2004 VA examination report notes that 
the Veteran had a mildly antalgic gait, and a mild muscle 
spasm, with a normal alignment of the spine.  The report 
notes that June 2004 X-rays of the lumbar spine did not show 
a fracture or significant degenerative changes, and that a 
May 2004 CT (computerized tomography) scan of the lumbar 
spine revealed a normal spine.  The October 2005 VA 
examination report notes that the Veteran had normal posture, 
and a normal gait.  VA progress notes show the following: 
June 2003 (normal gait); April 2004 (he had a limp); and 
January 2005 (gait within normal limits).  VA X-rays of the 
lumbar spine, taken in April 2003, May 2004, February and May 
of 2007, an April 2003 VA MRI (magnetic resonance imaging) 
study, and VA CT scans of the lumbar spine, dated in May 2004 
and November 2005, do not note an abnormal spinal contour, 
scoliosis, reversed lordosis, or abnormal kyphosis.  

In addition, the evidence is insufficient to show that the 
Veteran has intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, and the Board finds 
that the criteria for a rating in excess of 10 percent have 
not been met under DC 5293.  Despite the Veteran's many 
complaints of low back pain, the evidence does not show that 
he was ever diagnosed with IDS, and the aforementioned VA X-
ray reports, CT scans, and MRI's of the lumbar spine, dated 
between 2003 and July 14, 2007, contain multiple findings 
noting normal intervertebral disc spaces, and do not note 
IDS.  There was one finding of a disc bulge (in a November 
2005 CT scan).  Therefore, the evidence is insufficient to 
show that that he had IDS to the required degree.  
Accordingly, the criteria for a rating in excess of 10 
percent under DC 5293 are not shown to have been met prior to 
July 14, 2007.  

Finally, the evidence is insufficient to show that the 
Veteran has any associated neurological abnormalities (other 
than incomplete paralysis of the left lower extremity) (for 
which service connection has been granted).  See General 
Rating Formula, Note 1; see also September 2005 VA NCV (nerve 
conduction velocity)/EMG (electromyogram) study (showing that 
both lower extremities were within normal limits).  
Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted under the General Rating Formula.  
38 C.F.R. § 4.71a, DC 5237.  

B.  As of July 14, 2007

A VA examination report, dated in July 2007, indicates that 
the examination was performed on  July 14, 2007.  This report 
shows that the Veteran's lumbar spine had 35 degrees of 
flexion, 5 degrees of extension, 10 degrees of lateral 
flexion (bilaterally), and 25 degrees of rotation 
(bilaterally).  The assessment was "anatomically normal 
lumbar spine with low back and leg pain of unexplained 
etiology."  The examiner noted that evaluation by a 
psychologist may be helpful, and that an orthopedic diagnosis 
could not be given for the Veteran's low back and leg 
complaints, given his normal MRI study and normal NCV study.  
See also September 2005 VA NCV/EMG study (showing that both 
lower extremities were within normal limits).    

The Board finds that the criteria for a 20 percent rating 
have been met as of July 14, 2007.  The General Rating 
Formula provides that a 20 percent rating is warranted inter 
alia when the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees.  In this case, the 
July 2007 VA examination report shows that the combined 
ranges of motion for the thoracolumbar spine was 110 degrees.  
This same examination report notes that the Veteran had an 
anatomically normal lumbar spine with low back and leg pain 
of unexplained etiology, and that an orthopedic diagnosis 
could not be given for either the low back or leg complaints.  
However, the fact remains that service connection is in 
effect for chronic lumbar pain, and there is no basis to find 
that the demonstrated limitation of motion does not satisfy 
the criteria for a 20 percent rating.  Accordingly, the Board 
finds that the criteria for a 20 percent rating for chronic 
lumbar spine pain have been met under the General Rating 
Formula as of July 14, 2007.  To this extent, the appeal is 
granted.  

As of July 14, 2007, a rating in excess of 20 percent is not 
warranted.  Under the General Rating Formula, an evaluation 
of 40 percent is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  In this case, the 
July 2007 VA examination report shows that the Veteran's 
spine had forward flexion to 35 degrees.  In addition, the 
only other recorded ranges of motion for the spine are found 
in a VA examination report, dated in July 2009, which shows 
that the Veteran's spine had forward flexion to 40 degrees.  
There is no competent evidence to show ankylosis of the 
spine.  Accordingly the criteria for a rating in excess of 20 
percent under the General Rating Formula are not shown to 
have been met.  

With regard to DC 5243 and IDS, there is no evidence of 
incapacitating episodes within the meaning of the regulation.  
See Diagnostic Code 5243, Note 1.  In this regard, a May 2006 
VA progress note indicates that the Veteran stated that a 
private physician, Dr. E.M.T., had advised that he take a 
week off of work, apparently due to back symptoms.  However, 
there is nothing in Dr. E.M.T.'s reports (which are dated 
between 2007 and 2008) to corroborate this, and in any event, 
the Board's analysis of the evidence under DC 5243 prior to 
July 14, 2007 is also applicable to the period after July 14, 
2007.  Specifically, despite the Veteran's many complaints of 
pain, the evidence does not show that he was ever diagnosed 
with IDS.  VA X-ray reports, CT scans, and MRI's of the 
lumbar spine, dated between 2003 and 2007, contain multiple 
findings noting normal intervertebral disc spaces.  There are 
findings of a disc bulge (in November 2005 and July 2007 CT 
scans), and "mild" degenerative changes in the July 2007 CT 
scan.  However, none of these reports note IDS.  The July 
2009 VA examination report specifically states that, "He had 
not had any physician-prescribed bedrest in the last twelve 
months."  Therefore, the evidence is insufficient to show 
that that he had IDS to the required degree.  Accordingly, 
the criteria for a rating in excess of 20 percent under DC 
5293 are not shown to have been met as of July 14, 2007.  

Finally, with regard to associated neurological 
abnormalities, the Veteran has not been diagnosed with any 
neurological disorders that are currently shown to be related 
to his lumbar spine disorder (other than incomplete paralysis 
of the left lower extremity) (for which service connection 
has been granted), nor is neurological symptomatology 
warranting a compensable rating shown by the clinical 
evidence of record.  See General Rating Formula, Note 1.   

C.  Conclusion

For the entire appeal period, in evaluating musculoskeletal 
disabilities, the Board must assess functional impairment and 
determine the extent to which a service connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2009).  Ratings based on limitation of 
motion do not subsume the various rating factors in 38 C.F.R. 
§§ 4.40 and 4.45 (2009), which include pain, more motion than 
normal, less motion than normal, incoordination, weakness, 
and fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The Board's previous discussion of the Veteran's VA 
examination reports, progress notes, X-rays, CT scans, MRI 
reports, and the evidence as to the effects of his lumbar 
spine symptoms on his employment (discussed infra) are all 
included herein.  Briefly stated, this evidence shows many 
treatments for complaints of low back pain, use of a TENS 
unit, injections, and some physical therapy.  

In addition, the July 2004 VA examination report shows that 
the Veteran's lower extremities had 4/5 strength (two 
findings), as well as four findings of 5/5 strength.  There 
was decreased sensation to touch in the left foot, with an 
otherwise normal examination.  The examiner stated that 
DeLuca factors could not be estimated with any medical 
certainty, although he "may have" such increased 
disability.  The October 2005 VA examination report shows 
that the Veteran had "full motor strength," with no change 
in range of motion following repetitive bending, although 
there was some pain and fatigue on motion, and spasms.  There 
was some decreased sensation at left L5 consistent with 
radiculopathy.  The examiner stated that there was a "mild 
decreased range of motion of his lumbar spine," and that it 
was "conceivable that pain could further limit function," 
however, "it is not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty."  The July 2007 and July 2009 VA examination 
reports contain essentially similar notations.  The July 2007 
report shows that the Veteran had 5/5 motor strength in his 
lower extremities, with an anatomically normal spine and low 
back and leg pain of unexplained etiology, and that an 
orthopedic diagnosis was not warranted for the lumbar spine.  
The July 2009 VA examination report shows that the Veteran 
had no less than 4/5 strength in his lower extremities, with 
submaximal effort.  

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40 (2009).
 In this case, there is insufficient evidence of such 
symptoms as neurological impairment, loss of strength, muscle 
atrophy, neurological impairment, or incoordination, of such 
severity that, when the ranges of motion in the lumbar spine 
are considered together with the evidence of functional loss 
due to lumbar spine pathology (which is shown to be, at most, 
what has been characterized by medical professionals as 
"mild"), the evidence supports a conclusion that the loss 
of motion more nearly approximates the criteria for a 20 
percent rating prior to July 14, 2007, or a 40 percent rating 
as of July 14, 2007, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.    

The Board also finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In 
this regard, the Veteran has asserted that, "I was taken 
of[f] my job because of my condition in March 2007 and 
prescribed morphine up to 90 mg. (milligrams) a day."  See 
Veteran's statement, received in October 2009; June 2009 VA 
Progress note.  The Board further notes that in a July 2007 
decision, the RO denied a claim for a total rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU).  

The relevant medical evidence is summarized as follows:

VA progress notes show many treatments for complaints of low 
back pain, to include injections, use of a TENS 
(transcutaneous electrical nerve stimulation) unit, and 
medications such as Toradol and morphine.  A March 2007 
statement from Dr. E.M.T. asserts that the Veteran is no 
longer able to sustain employment, essentially due to spine 
symptoms.  The claims files include an August 2007 report 
from Dr. E.M.T. which indicates that the Veteran has low back 
pain with a disc protrusion at L5 that result in a number of 
restrictions, and which cause "significant absences from 
work."  Both reports indicate that a functional capacities 
assessment was not done.  

VA treatment reports show the Veteran has a complex medical 
history, to include treatment for psychiatric disorders 
(service connection is not currently in effect for an 
acquired psychiatric disorder).  The July 2007 VA examination 
report essentially states that the Veteran's findings as to 
his spine did not even warrant an orthopedic diagnosis.  The 
July 2009 VA examination report shows that he has no more 
than "mild" degenerative changes of the spine, and notes 
that his complaints of pain were out of proportion to the 
findings.  In addition, a February 2008 VA MRI for the lumbar 
spine notes "mild" degenerative changes, and findings 
consistent with degenerative disc disease.  

A decision of the Social Security Administration (SSA), dated 
in August 2007, notes that the Veteran had asserted that he 
was unable to work due to a spinal injury with nerve damage.  
This decision (which was based on a request for 
reconsideration of a July 2007 denial of the Veteran's claim 
for disability benefits), states that the July 2007 denial of 
his claim was affirmed.  

The claims files include several printouts from the Veteran's 
employer which indicate that he received varying amounts of 
pay and had varying amounts of work hours between 2006 and 
2007.  There is no indication of the reasons for the varying 
amounts of pay and work hours.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  There is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected chronic lumbar pain is inadequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
In this case, there is some evidence that the Veteran's 
lumbar spine affects his ability to function at work.  
However, Dr. E.M.T.'s reports have been considered in context 
with the findings in the VA reports, which include 
examination reports, X-rays, CT scans, an NCV/EMG study, and 
MRI studies.  The Veteran is shown to have a complex medical 
history, and to have a number of disorders for which service 
connection is not currently in effect.  The evidence does not 
show any hospitalization for lumbar spine symptoms, and the 
severity of his lumbar spine pathology, and its associated 
symptoms, is not shown to be so severe as to render his 
schedular evaluation inadequate, and to warrant referral.  
Thun.  The Board therefore finds that the evidence is 
insufficient to show that exceptional or unusual 
circumstances exist, or that there is marked interference 
with employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  

In deciding the Veteran's increased rating claim for his 
lumbar spine, the Board has considered the determination in 
Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the 
Veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
at any time within the appeal period, except as noted.  The 
Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of the disability in 
issue, such that an increased evaluation is warranted, except 
as noted.

To the extent that the claim has been denied, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 (2009).   


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2004 and November 2008.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).    

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and SSA records.  The Veteran has 
been afforded examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to July 14, 2007, a rating in excess of 10 percent for 
service-connected chronic lumbar pain is denied.  

As of July 14, 2007, a rating of 20 percent, and no more, for 
service-connected chronic lumbar pain, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


